2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 19, 2022 has been entered.
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 5-16, and 19-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,709,772.  Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘772 patent claims 
4.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
5.	Claims 1, 5-9, 11, 12, 14-16, and 19-24 are rejected under 35 U.S.C. 103 as being obvious over the Cardona et al article (Laryngoscope, Vol. 125, pages E328-E332) in view of the Alvarenga et al article (J. Ped. Surgery, Vol. 52, pages 1283-1286) and the Barbero et al article (J. Neurology, Vol. 262, pages 2662-2667), and further in view of the Daughton et al article (Science of the Total Environment, Vol. 443, pages 324-337) and the McCormack et al article (Canadian Medical Association Journal, Volume 183, pages 65-69).  The Cardona et al article teaches treating children with sialorrhea by injecting onabotulinum toxin A (OBTXA) into the parotid and submandibular glands at intervals of 3 to 6 months, i.e. about 12 to 24 weeks.  Equal amounts of OBTXA are administered into the parotid and submandibular glands.  Injection is controlled by ultrasound guidance.  Treated children include those with cerebral palsy.  See, e.g., the Abstract; page E329, column 1, second and third full paragraphs; and page E331, column 1, first full paragraph and column 2, last paragraph.  “Onabotulinum toxin A” is the generic terminology for BOTOX®.  The Cardona et al article does not teach a treatment interval of between 10 and 20 weeks, e.g., 16 weeks.  However, there is significant overlap between the 
6.	Claim 10 is rejected under 35 U.S.C. 103 as being obvious over the Cardona et al article (Laryngoscope, Vol. 125, pages E328-E332) in view of the Alvarenga et al article (J. Ped. Surgery, Vol. 52, pages 1283-1286) and the Barbero et al article (J. Neurology, Vol. 262, pages 2662-2667) and further in view of the Daughton et al article (Science of the Total Environment, Vol. 443, pages 324-337) and the McCormack et al article (Canadian Medical Association Journal, Volume 183, pages 65-69) as applied against claims 1, 5-9, 11, 12, 14-16, and 19-24 above, and further in view of the Dressler article (Eur. J. Neurology, Vol. 16 (Suppl. 2), pages 2-5).  The Cardona et al article teaches the use of onabotulinum toxin A, which is a complexed form of botulinum neurotoxin, and does not teach the use of an uncomplexed botulinum toxin A.  The Dressler article teaches that uncomplexed botulinum toxin A is functionally and pharmacologically equivalent to botulinum toxin A in complexed form, i.e. in the form of BOTOX®.  Both the complexed and the uncomplexed forms can be used at the same dosages to treat hypersalivation.  See, e.g., the Abstract.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the uncomplexed form of botulinum toxin A taught by the Dressler article for the complexed form of botulinum toxin A taught by the Cardona et al article, because the Dressler article teaches that the former can be substituted for the latter, and because it is prima facie obvious to substitute one known functional equivalent for another, with only the expected result that drooling/hypersalivation will continue to be treated.  See also MPEP 2144.06(II).
January 19, 2022 have been fully considered but they are not persuasive.
	The terminal disclaimer over U.S. Patent No. 10,709,772, referred to at page 6 of the response, was not received by the time it became necessary to prepare this action.  Accordingly, the non-statutory double patenting rejection over this patent has been maintained, albeit with modifications in order to address new claim limitations.
	The obviousness rejections based upon the Cardona et al article (Laryngoscope, Vol. 125, pages E328-E332) in view of the Alvarenga et al article (J. Ped. Surgery, Vol. 52, pages 1283-1286) and the Barbero et al article (J. Neurology, Vol. 262, pages 2662-2667) as the primary references are maintained, although with some modification.  Applicant contends that there is no motivation to administer less than the about 4 U/kg taught by the Cardona et al article, because the Cardona et al article teaches that this dosage is already safe and effective, and because the treatment failure of up to 10% reported by the Cardona et al article would motivate one of ordinary skill in the art to increase rather than decrease dosage.  The examiner disagrees.  There is always motivation in the pharmaceutical arts to optimize dose, regardless of the basis or bases chosen to calculate the dose, because treatment of a disease or condition in a patient will always be affected by variables such as the individual patient being treated and the particular disease or condition and the severity thereof.  Further, as discussed in the rejection, the Daughton et al article (Science of the Total Environment, Vol. 443, pages 324-337) and the McCormack et al article (Canadian Medical Association Journal, Volume 183, pages 65-69) provide further motivation and suggestion to optimize dose, and to consider lower doses during such optimization.  Reasons for optimizing dose include minimizing side effects, cost to patients, and environmental costs.  The claimed dose ranges are therefore deemed to be prima facie obvious.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             

	Applicant contends that the Althaus declaration shows unexpected for the claimed dose range of from 1 and 2.5 U/kg body weight.  Essentially for the reasons of record, the declaration is not deemed to demonstrate unexpected results which would rebut the prima facie case of obviousness.  The declaration does not contain any comparative data showing that the claimed method of treatment achieves a result not achieved by the closest prior art of record, namely the Cardona et al article.  In the absence of comparative data, there is no evidence of unexpected results which might be relied upon to rebut any prima facie case of obviousness established by the prior art.  It is also noted that the Althaus declaration does not include testing commensurate in scope with the claims at issue.  For example, the Althaus declaration only reports results for the use of incobotulinumtoxinA, i.e. botulinum toxin devoid of any other component of the Clostridium botulinum neurotoxin complex, and does not report results for the use of botulinum toxin complex, which is the active agent used by the Cardona et al article.  The Althaus declaration only reports results for the time interval between treatment cycles of 16 weeks, rather than for the entire claimed range of between 10 and 20 weeks.  Finally, while Applicant asserts 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
February 3, 2022